department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number date date uil legend m state date z dear under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts we have considered your application_for recognition of exemption from federal_income_tax you m are a state nonprofit corporation formed on date your articles of incorporation state that your purpose shall be to act and operate exclusively as a charitable_organization consistent with the provisions of sec_501 of the code organize and provide conferences seminars symposiums and publications free or at cost to the general_public concerning the availability of affordable housing and the benefits of private homeownership versus alternative public housing promote homeownership by assisting low and median income families with the acquisition of affordable and low-cost housing through programs sponsored by the u s department of housing and urban development and other non-governmental organizations through programs sponsored by the u s small_business administration the u s department of commerce local_government agencies and non- governmental organizations and entities promote entrepreneuralship among women and or minorities by providing grants gifts and or low-interest loans to women and or minority-owned your letters of date and date indicate that the proposed your form_1023 application provides that you will be engaged in the following activities enterprises whose primary function is a community development-related enterprise and to provide written and oral testimony and evidence to the public and before legislative and administrative committees and commissions regarding affordable and low-median income housing and economic and community development in disadvantaged areas financial assistance to individuals and families for acquisition of affordable and low cost housing financial assistance to individuals and entities particularly women and minority- affiliated for community and economic development activities and sponsorship of various activities which will educate the public about the benefits of homeownership versus public housing business assistance program for women and minority groups and educational activities have not yet been established but are future projects that will take place solely based on availability of funds your only activity at first will be to provide financial assistance for down payment and closing costs for needy individuals and families the assistance will be rendered in the form of a gift with no expectation of repayments marketing activities will be primarily directed at female heads of households and latinos bilingual marketing materials that explain the program will initially be distributed to churches real_estate agents mortgage bankers and brokers and latino markets generally imposes limits on amounts of loan or value of property that may be the subject of a loan which should ensure that grant recipients are primarily low income individuals in addition your down payment housing program is designed to assist persons who have traditionally been disadvantaged when purchasing homes and material will be distributed through organizations that have contact with latinos and female heads of households as well as organizations that work with low income families and individuals payment assistance transaction as including the following steps a homebuyer decides to purchase a home the buyer applies and qualifies for a federally- you state that you assist persons who have qualified for a federally-guaranteed loan which you state that anyone is eligible to apply for the down payment gift program however your letters of date and date describe a typical down guaranteed loan buyer realizes that he she will not have sufficient liquid_assets to pay down payment and or closing costs so buyer only has the following options a looking at lower-priced homes b obtaining funds from a friend or relative or c seeking down payment assistance the buyer learns about your down payment housing program through advertising material the buyer his her search on houses that advertise participation in your program or identifies a house and asks the seller to become a participant in your program seller decides to put home on market seller learns about your down payment housing program from advertising materials or from the buyer once terms of the purchase is agreed upon the buyer submits the gift funds request form to you your representatives review the application to determine whether buyer meets the selection criteria selection criteria is as follows a the buyer qualifies for a federally- guaranteed loan and needs assistance to pay the down payment and or closing costs b buyer has steady employment and reasonable credit c the purchased residence is the buyer’s principal place of residence and the buyer plans to occupy the house for at least one year and d the seller agrees to be a participating home sponsored by the down payment assistance program if funds are available and the buyer meets the criteria buyer is awarded a grant between - percent of the purchase_price as determined by you buyer is notified of the award by receiving a gift letter buyer signs the gift letter the gift letter contains a acknowledgement of intended use of the funds b acknowledgment of the fact that the funds are not a loan but are a gift with no expectation of repayment and a statement of acknowledge that funds are provided by m and not by any party to purchase transaction by signing the letter buyer also agrees that if the buyer is unable to close on the loan within days after the down payment gift funds are received by the escrow or closing agent the escrow or closing agent must return without_recourse the gift funds to m seller signs the participating home agreement the agreement states that the seller agrees to make a contribution to m a sec_501 organization based on final sales contract_price of the home and to pay a servicing fee to m of dollar_figure for resale of the home and dollar_figure for a builder the agreement further states that the total amount_paid to m by the seller represents a contribution to m’s down payment home program of between - percent of final sales contract_price plus the processing fee the participating home agreement commits the seller to pay only if the buyer of the house receives a down payment gift the agreement states that if the buyer does not close on the loan within days after m deposits the gift funds in escrow or to the closing agent the escrow officer or closing agent is authorized to return the gift funds to m on or before the closing date the grant amount is wired to the buyer’s escrow account the grant is shown on the settlement statement as a gift to the buyer and is applied by the closing agent to reduce amount buyer is required to bring to the closing after the transaction is closed and settlement completed seller makes agreed contribution to you you state in your letter of date that contributions are made by the sellers of houses that are participating homes in the down payment gift program the seller makes a donation after closing equal to the amount_of_the_gift provided to the homebuyer these donations are used to fund gifts for future homebuyers deposited after the closing and are used to assist funding for future gifts to grantees the contribution amount of a specific percentage of between - percent of sales_price selected by the seller at the time the seller agreed to participate in the program is neither increased nor decreased based on amount buyer receives the seller’s contribution is not refundable the you further explain in your letter of date that proceeds from the seller are purpose of the contribution is to ensure that funds will be available to help other buyers in the future if a person who buys a participating home does not receive a grant from you your funds are not depleted and therefore no contribution is required your letter of date states that the dollar_figure dollar_figure processing fee is intended to offset your operating_expenses so that the full amount of the contribution will be available to make future grants to buyers the amount of the fee was determined based on fees charged by similarly situated down payment assistance programs estimated operating_expenses and expected number of participating homes sellers must always pay the fee you further indicated that the down payment assistance funds are generated primarily from sellers’ contributions but additional funding may possibly come from contributions from persons who are not participating sellers fees remaining after payment of operating_expenses and investment_income how your down payment assistance program works for potential buyers and potential sellers of participating homes the flyer publicizes that if a homebuyer qualifies for a va or fha loan the buyer automatically qualifies for a down payment gift from n your down payment assistance program of up to percent of the final sales contract_price the flyer advertises that n offers a big advantage to the seller because homes which offer the program sell faster and with little or no negotiation so the seller can make more money more quickly the flyer demonstrates how the seller can achieve a higher contract sales_price under an n transaction as opposed to a normal real_estate_transaction a sample flyer included with your date letter that will be distributed outlines contract sales_price closing costs real_estate commission n service fee net to seller without the program with the program 100z 7z 3z 25z 95z 65z 85z 5z in your letter of date you state that the amount of down payment assistance grant funds provided to a particular buyer is determined based on the following factors a number of requests for assistance received b amount of available funds c estimate of funds it will receive in the near future d estimate of funds it can expect to receive from sellers enrolled at time of request e apparent need of buyer you stated that in most cases you will not approve a grant that exceeds the amount the seller has agreed to contribute however directors have sole discretion to determine the amount of the grant awards are made from your available funds at hand as a result seller’s contribution is used to replenish funds following close of the transaction if you were to award a buyer more than you expected to receive from the seller of the participating home you would have less available funds for future grants if you do award a buyer less than you expect to receive from the participating seller you will use the excess funds to provide awards to other buyers you state that no part of the contribution is returned to the seller defaults in the homes instead you presume that the lender establishes origination procedures to prevent high levels if default and so rely on the lender to determine whether the buyer’s your letter of date provides that you are not responsible for preventing income is sufficient to meet expected payments and whether agreed sales_price bears a reasonable relation to the value of the home you specifically describe your role and sole activity as providing a grant to assist the buyer in purchasing a home the buyer has selected not to intervene in the buyer’s choice of housing or to protect the lender or government guarantor you further state that the buyer and realtor have the opportunity to inspect the home prior to making the offer and to the closing so you leave it to them to select a house that is safe decent sanitary and affordable you also do not conduct or require any homeownership education in your letter of date you represent that you operate in a manner similar to several specified organizations the manner in which you and these organizations operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter applicable law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of section sec_1_501_c_3_-1 of the income_tax regulations provides that an organization sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides in part that the term in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert c of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with partisan party entities and that most of the organization’s graduates worked in campaigns for partisan candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting partisan candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the partisan candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non- select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from in 92_tc_1053 the court held that in 71_tc_202 the court held an organization revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate in 283_fsupp2d_58 d d c the court relied on these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional materials eg advertising and the extent to which the organization receives charitable donations and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing situation describes an organization formed to formulate plans for the renewal and situation describes an organization formed to alleviate a shortage of housing for based on the information you provided in your application and supporting documentation revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest rationale and conclusion we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 d of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low- income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation instead your program is open to anyone without any income limitations who qualifies for an fha or va mortgage you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems further although you state you seek to serve a class of persons traditionally underserved you have not provided any statistics or government programs to show that persons you serve are indeed underprivileged or discriminated against see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions your down payment assistance program does not serve exclusively low-income persons charitable purposes include relief of the poor and distressed see sec_1 c - only an insubstantial portion of the activity of an exempt_organization may further a you do not primarily consider those applications for assistance for homes that meet your arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code see revrul_70_585 situation particular standards for habitability you do not engage in any substantive review to ensure that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct these reviews you do not provide oversight or conduct any other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable you do not conduct or require the completion of an education program or other educational literature this distinguishes your situation from that described in revrul_67_138 nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate a business that provides services to home sellers for which you charge a market rate fee for example your information and literature explains how the seller will benefit from your program as sellers will decrease sales time increase the buying pool and overall achieve the maximum sales_price for their home by not having to reduce the sales_price this type of approach helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of real_property in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see airlie foundation inc v u s a f t r 2d ria d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not supported by contributions from the general_public government or private_foundation grants you anticipate that almost all of your revenue will come from the sellers’ you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program - that your primary source of support is from sellers’ fees and contributions in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose even if your program is directed to exclusively low-income individuals or underserved persons your reliance entirely on home sellers or other real-estate related businesses that another indication of your substantial nonexempt purpose is your lack of public support your grant making procedures indicate that seller gift funds are only provided if a seller has stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties paid a processing fee or has made a contribution to you in fact while you call the funds you will receive from the sellers voluntary contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in fact the documents you provided state or lead home sellers to believe that these payments are deductible as charitable_contributions and may contribute to tax_avoidance upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these voluntary contributions are more appropriately characterized as fees received in exchange for the sale of a service your information indicates that your grant making staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested the fact that the payment requested from the home seller is the exact amount traditionally needed to qualify for a loan that you will anticipate receiving a payment from the home seller corresponding to the amount of a down payment assistance in most transactions and that seller payments are contingent on the sale of a particular property indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest sellers that we have re-characterized as payments to facilitate the sales of their homes are not added to the overall costs of the home purchase irregardless of the federal guarantor requirements this aspect of your program would increase the cost to a buyer of a home in two ways first it increases the sales_price and second it increases any associated fees that are based on the sales_price such as realtor fees stamp taxes etc in effect you are offering a program to sellers that cost them very little by permitting them to recover their payments to you through an increase in the sales_price this is even advertised in your flyer by passing these costs to the buyers you are making it harder for them to afford the costs of a home this aspect of your program overly serves the private interests of the sellers by helping them to sell their homes to the detriment of low income buyers whose charitable interests you claim to be serving in this respect you are serving the private rather than public interests as required by sec_1_501_c_3_-1 of the regulations based on the facts and information submitted you are not operated exclusively for exempt purposes your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties therefore you are not described in sec_501 of the code finally you have not taken any steps to ensure that voluntary contributions paid_by the contributions to you are not deductible under sec_170 of the code accordingly you do not qualify for exemption as an organization described in section if you do not file a protest within days you will not be able to file a suit for declaratory you have the right to file a protest if you believe this determination is incorrect to protest you also have a right to request a conference to discuss your protest this request should c of the code and you must file federal_income_tax returns you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service te_ge exempt_organizations se t eo ra t attn mary jo salin sec_1111 constitution ave n w pe-3p3 washington d c please send your protest statement form_2848 and any supporting documents to this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure s an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date lois g lerner director exempt_organizations rulings agreements sincerely
